 

Exhibit 10.2

 

FIRST AMENDMENT TO BACKSTOP COMMITMENT AGREEMENT

 

This FIRST AMENDMENT (this “First Amendment”) to the Backstop Commitment
Agreement, dated as of July 1, 2019 (together with the schedules, annexes and
exhibits (including the term sheets) attached thereto, the “Backstop
Agreement”), by and among: (i) Weatherford International Plc (the “Company”),
(ii) each of the other Debtors (defined therein) (together with the Company, the
“Company Parties” and each individually, a “Company Party”), and (iii) each of
the entities signatory to the Backstop Agreement (collectively, the “Initial
Commitment Parties”), is being entered into as of September 9, 2019, by and
among (i) the Company Parties, (ii) the Backstop Parties and (iii) each of the
additional entities that are signatories hereto (the “Additional Commitment
Parties” and, together with the Initial Commitment Parties, the “Commitment
Parties”). This First Amendment collectively refers to the Company Parties and
the Commitment Parties as the “Parties” and each individually as a “Party.”
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Backstop Agreement.

 

WHEREAS, the Parties desire to amend certain terms of the Backstop Agreement as
set forth in this First Amendment to facilitate the consummation of the Plan as
contemplated in the Backstop Agreement (collectively, the “Proposed Amendment”);

 

WHEREAS, pursuant to Section 10.8 of the Backstop Agreement, the Proposed
Amendment requires the prior written consent of the Debtors and the Requisite
Commitment Parties (other than a Defaulting Commitment Party);

 

WHEREAS, the undersigned Company Parties, taken as a whole, constitute the
Debtors as defined in the Backstop Agreement as it applies to the Proposed
Amendment; and

 

WHEREAS, the undersigned Backstop Parties, taken as a whole, constitute the
Required Commitment Parties as defined in the Backstop Agreement as it applies
to the Proposed Amendment.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:

 

1.                  Additional Commitment Parties. Each Additional Commitment
Party hereby agrees to be bound by the terms of the Backstop Agreement as a
Commitment Party as provided in this First Amendment. Each Additional Commitment
Party shall hereafter be deemed to be a Commitment Party for all purposes under
the Backstop Agreement.

 

2.                  Amendment to List of Schedules. The list of Schedules and
Exhibits set forth immediately following the Table of Contents of the Backstop
Agreement be, and it hereby is, amended and restated in its entirety to read as
follows:

 

“EXHIBITS AND SCHEDULES

 



 

 

 

Exhibit A Rights Offering Procedures

 

Exhibit B Exit Senior Unsecured Notes Term Sheet

 

Exhibit C Steering Committee Members

 

Schedule 1 Commitment Schedule

 

Schedule 2 Additional Commitment Schedule

 

Schedule 3 Initial Commitment Schedule”

 

3.                  Amendment to WHEREAS clause. The second WHEREAS clause of
the Backstop Agreement be, and it hereby is, amended and restated in its
entirety to read as follows:

 

“WHEREAS, pursuant to the Plan and this Agreement, the Company will conduct a
rights offering for an aggregate principal amount of up to $1,600,000,000 of
Rights Offering Notes (as defined below); and”

 

4.                  Amendment to Rights Offering Procedures. Exhibit A to the
Backstop Agreement be, and it hereby is, amended and restated the following
manner:

 

a.Each use of the term “New Tranche A Senior Unsecured Notes” set forth in
Exhibit A be and hereby is replaced with the term “Exit Senior Unsecured Notes”.

 

b.Each use of the term “Tranche A Notes Trustee” be and hereby is replaced with
the term “Exit Notes Trustee”.

 

c.The Rights Offering Procedures shall be modified to be consistent with the
changes set forth in this First Amendment and the Restructuring Support
Agreement and shall be otherwise reasonable satisfactory or acceptable to the
Requisite Commitment Parties.

 

5.                  Amendment to Term Sheet. Exhibit B to the Backstop Agreement
be, and it hereby is, amended and restated in its entirety to read as attached
as Exhibit B to this First Amendment.

 

6.                  Amendment to Initial Commitment Schedule. Schedule 1 to the
Backstop Agreement be, and it hereby is modified to be Schedule 3 to the
Backstop Agreement and the heading to such Schedule is amended and restated in
its entirety to read set forth in Schedule 3 to this First Amendment.

 

7.                  Addition of Commitment Schedule. A new Schedule 1 to the
Backstop Agreement be, and it hereby is, added to read as attached as Schedule 1
to this First Amendment.

 



 

 

 

8.                  Addition of Additional Commitment Schedule. A new Schedule 2
to the Backstop Agreement be, and it hereby is, added to read as attached as
Schedule 2 to this First Amendment.

 

9.                  Rights Offering Amount. The defined term “Rights Offering
Amount” set forth in Section 1.1 of the Backstop Agreement be, and it hereby is,
amended and restated in its entirety to read as follows:

 

““Rights Offering Amount” means an aggregate principal amount up to
$1,600,000,000.”

 

10.              Additional Commitment Percentage. A new defined term
“Additional Commitment Percentage” shall be added immediately prior to the
defined term “Advisors” set forth in Section 1.1 of the Backstop Agreement, and
shall read as follows:

 

““Additional Commitment Percentage” means, with respect to any Commitment Party,
such Commitment Party’s pro rata portion of an aggregate principal amount equal
to $350,000,000 of Rights Offering Notes in the Rights Offering that such
Commitment Party is willing to backstop as set forth opposite such Commitment
Party’s name under the column titled “Commitment Percentage” on the Schedule 2.”

 

11.              Initial Commitment Percentage. A new defined term “Initial
Commitment Percentage” shall be added immediately following to the defined term
“Indemnifying Party” set forth in Section 1.1 of the Backstop Agreement, and
shall read as follows:

 

““Initial Commitment Percentage” means, with respect to any Commitment Party,
such Commitment Party’s pro rata portion of an aggregate principal amount equal
to $1,250,000,000 of Rights Offering Notes in the Rights Offering that such
Commitment Party is willing to backstop as set forth opposite such Commitment
Party’s name under the column titled “Commitment Percentage” on the Schedule 3.”

 

12.              Rights Offering Notes. The defined term “Rights Offering Notes”
set forth in Section 1.1 of the Backstop Agreement be, and it hereby is, amended
and restated in its entirety to read as follows:

 

““Rights Offering Notes” means the $1,600,000,000 aggregate principal amount of
Exit Senior Unsecured Notes (as defined in the Plan), issued to holders of
Subscription Rights and as described on Exhibit B hereto.”

 

13.              Amendment to Section 2.5(b). Section 2.5(b) of the Backstop
Agreement be, and it hereby is, amended and restated in its entirety to read as
follows:

 

“Escrow Account Funding. No later than the third (3rd) Business Day prior to the
Closing Date (the “Escrow Account Funding Date”), each Commitment Party shall
deliver and pay an amount equal to the sum of (i) the aggregate Note Purchase
Price for such Commitment Party’s Commitment Percentage of the Unsubscribed
Notes, plus (ii) the aggregate Note Purchase Price for the Rights Offering Notes
issuable pursuant to such Commitment Party’s exercise of the Subscription Rights
that such Commitment Party exercised in the Rights Offering (the “Funding
Amount”), by wire transfer of immediately available funds in U.S. dollars into
the Escrow Account in satisfaction of such Commitment Party’s Rights Offering
Backstop Commitment and the Subscription Rights that such Commitment Party
exercised. If the Closing does not occur, all amounts deposited by the
Commitment Parties in the Escrow Account shall be returned promptly to the
Commitment Parties in accordance with the terms of the escrow agreement.”

 



 

 

 

14.              Amendment to Section 3.1. Section 3.1 of the Backstop Agreement
be, and it hereby is, amended and restated in its entirety to read as follows:

 

“(a) Amount Payable by the Debtors. In consideration for the Rights Offering
Backstop Commitments and the other agreements of the Commitment Parties in this
Agreement, the Debtors have paid or caused to be paid on or prior to the
execution of this Agreement, an aggregate payment in an amount equal to
$62,500,000.00, which payment has been paid in cash to the Commitment Parties or
their designees based upon their respective Initial Commitment Percentages (the
“Commitment Payment”). The Commitment Payment is and has been fully earned,
nonrefundable (except as otherwise provided in Section 2.3(b) and Section 9.4(b)
of this Agreement) and non-avoidable and has been paid by the Debtors, free and
clear of any withholding or deduction for any applicable Taxes or any other
claim, setoff, or reserve. The Commitment Payment has been paid regardless of
the principal amount of Unsubscribed Notes (if any) actually existing or
purchased. The provisions for the payment of the Commitment Payment and Expense
Reimbursement, and the indemnification provided herein, are an integral part of
the transactions contemplated by this Agreement and without these provisions the
Commitment Parties would not have entered into this Agreement.

 

(b) Additional Amount Payable by the Debtors. In consideration for the Rights
Offering Backstop Commitments and the other agreements of the Commitment Parties
as revised by the First Amendment to this Agreement, the Debtors shall pay or
cause to be paid, on the Effective Date, an aggregate payment in an amount equal
to $17,500,000, which payment shall be paid in cash to the Commitment Parties or
their designees based upon their respective Additional Commitment Percentages
(the “Additional Commitment Payment”). The Additional Commitment Payment shall
be fully earned, nonrefundable (except as otherwise provided in Section 2.3(b)
and Section 9.4(b) of this Agreement) and non-avoidable upon entry of the Rights
Offering Approval Order and shall be paid by the Debtors, free and clear of any
withholding or deduction for any applicable Taxes or any other claim, setoff, or
reserve. The Additional Commitment Payment shall be paid regardless of the
principal amount of Unsubscribed Notes (if any) actually existing or purchased.
The provisions for the payment of the Additional Commitment Payment and Expense
Reimbursement, and the indemnification provided herein, are an integral part of
the transactions contemplated by this Agreement and without these provisions the
Commitment Parties would not have entered into this Agreement.

 



 

 

 

(c) Reallocation of Commitments by the Commitment Parties. To the extent a
Commitment Party has determined not to continue its Rights Offering Backstop
Commitment (each, a “Discontinued Commitment Party”) by determining not to
execute the First Amendment to this Agreement, each Commitment Party set forth
on Exhibit C (each, a “Continuing Commitment Party”) agrees, severally and not
jointly, to purchase, and the Company agrees to sell to such Continuing
Commitment Party (or Related Purchaser), on the Closing Date, an additional
amount (collectively, with respect to all Continuing Commitment Parties, the
“Aggregate Continuing Commitment Party Additional Amount”) equal to the product
of (i) the Rights Offering Backstop Commitment owed by each Discontinued
Commitment Party pursuant to Section 2.2 multiplied by (ii) the Additional
Commitment Percentage of such Continuing Commitment Party adjusted upwards to
account for the removal of the Discontinuing Commitment Parties and any
Commitment Party that is not a Continuing Commitment Party such that the total
of all such remaining Additional Commitment Percentages is equal to 100% (the
“Adjusted Additional Commitment Percentage”). In consideration for the
reallocation contemplated by the previous sentence and the other agreements of
the Commitment Parties as revised by the First Amendment to this Agreement, the
Debtors shall pay or cause to be paid, on the Effective Date, an aggregate
payment in an amount equal to the product of five percent (5%) multiplied by the
Aggregate Continuing Commitment Party Additional Amount, which payment shall be
paid in cash to the Commitment Parties or their designees based upon their
respective Adjusted Additional Commitment Percentages (the “Reallocation
Payment”). The Reallocation Payment shall be fully earned, nonrefundable (except
as otherwise provided in Section 2.3(b) and Section 9.4(b) of this Agreement)
and non-avoidable upon entry of the Rights Offering Approval Order and shall be
paid by the Debtors, free and clear of any withholding or deduction for any
applicable Taxes or any other claim, setoff, or reserve. The Reallocation
Payment shall be paid regardless of the principal amount of Unsubscribed Notes
(if any) actually existing or purchased. The provisions for the payment of the
Reallocation Payment and Expense Reimbursement, and the indemnification provided
herein, are an integral part of the transactions contemplated by this Agreement
and without these provisions the Commitment Parties would not have entered into
this Agreement.”

 

15.              Miscellaneous.

 

a.                   10.1 (Notices), 10.2 (Assignment; Third-Party
Beneficiaries), 10.4 (Governing Law and Consent to Jurisdiction and Venue), 10.6
(Waiver of Jury Trial), 10.7 (Counterparts), 10.8 (Waivers and Amendments;
Rights Cumulative; Consent), 10.9 (Headings), 10.10 (Specific Performance), and
10.14 (Settlement Discussions) be, and each of them hereby is, incorporated by
reference, mutatis mutandis, as if such provisions were set forth fully herein.

 

b.                  This First Amendment, together with the Backstop Agreement,
as amended hereby, constitute the complete and exclusive statement of agreement
among the Parties with respect to the subject matter hereof and thereof, and
supersede all prior written and oral statements by and among the Parties or any
of them.

 

c.                   Except as specifically amended hereby, the Backstop
Agreement shall remain in full force and effect

 

[Signature pages follow]

 



 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date set
forth above.

 

  WEATHERFORD INTERNATIONAL PLC         By: /s/ Valentin Muller     Name:
Valentin Muller     Title: Vice President         WEATHERFORD INTERNATIONAL LTD.
        By: /s/ Mohammed Dadhiwala     Name: Mohammed Dadhiwala     Title: Vice
President         WEATHERFORD INTERNATIONAL, LLC         By: /s/ Christine
Morrison     Name: Christine Morrison     Title: Vice President

 

[Signature Page to First Amendment to Backstop Commitment Agreement]



 



 

 

 

[COMMITMENT PARTY SIGNATURES]

 

[Signature Page to First Amendment to Backstop Commitment Agreement]

 



 

 

 

Exhibit A to the Backstop Commitment Agreement

 

Rights Offering Procedures

 

[See Attached]

 



 

 

 

Exhibit B to the Backstop Commitment Agreement

 

Term Sheet

 

[See Attached]

 



 

 

 



 

WEATHERFORD INTERNATIONAL, LLC

 

summary of terms and conditions of the exit SENIOR UNSECURED NOTES

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Amended Plan of Reorganization to be filed with the Bankruptcy
Court (the “Plan”) concurrently with execution of the Third Amendment to the
Restructuring Support Agreement to which this term sheet is an exhibit.

 

Issuer: Weatherford International, LLC (“WIL-Delaware”) and/or Weatherford
International Ltd. (“WIL-Bermuda”), as determined by the Required Consenting
Noteholders. Guarantors: Weatherford International PLC, WIL-Bermuda (for the
Exit Senior Unsecured Notes issued soley by WIL-Delaware), WIL-Delaware (for the
Exit Senior Unsecured Notes issued solely by WIL-Bermuda) and all of the
guarantors of the Exit Facility (the “Guarantors”). Issue: Up to $2.10 billion
aggregate principal amount of senior unsecured notes (the “Exit Senior Unsecured
Notes”).  Up to $1.60 billion of Exit Senior Unsecured Notes will be issued for
cash to holders of subscription rights issued in the Rights Offering in
accordance with the terms of the Backstop Commitment Agreement, as amended on
the date hereof (the “Amended Backstop Commitment Agreement”) (such notes, the
“Rights Offering Notes”); provided that, the principal amount of the Rights
Offering Notes will be reduced dollar for dollar based on the amount of Exit
Facility commitments in excess of $650 million as of the Effective Date, but, in
any case, to no less than $1.50 billion.  $500 million of Exit Senior Unsecured
Notes will be issued to holders of Allowed Prepetition Notes Claims pursuant to
the Plan (such notes, the “Takeback Notes”). Security: None. Distribution: Exit
Senior Unsecured Notes will be distributed pursuant to the Plan under Section
1145 of the Bankruptcy Code and resales shall occur as 144A-for-life. Use of
Proceeds: With respect to the Rights Offering Notes, for working capital,
general corporate purposes, payment of transaction fees and expenses and
repayment of outstanding amounts under DIP Facility.  The Takeback Notes will be
issued to holders of Allowed Prepetition Notes Claims as partial satisfaction of
such claims pursuant to the Plan. Holders/Backstop Commitments: Certain holders
of the Allowed Prepetition Notes Claims will fully backstop the Rights Offering
Notes (the “Exit Backstop Parties”) pursuant to the Amended Backstop Commitment
Agreement.   Backstop Fees: As set forth in the Amended Backstop Commitment
Agreement.   Maturity Date: 5 years from the Effective Date of the Plan.

 

 

 



 

Interest Rate: 11.0% per annum. Default Rate: Additional 2.00%. Call Protection:

·    Prior to the second anniversary of the issuance date, par, plus accrued
interest plus a customary make whole premium using a discount rate equal to the
treasury rate on a comparable treasury note plus 50 basis points;

 

·    On or after the second anniversary but prior to the third anniversary of
the issuance date, the prepayment amount shall be at 100% of par plus one-half
of the interest rate, plus accrued interest;

 

·    On or after the third anniversary but prior to the fourth anniversary of
the issuance date, the prepayment amount shall be at 100% of par plus
one-quarter of the interest rate, plus accrued interest; and

 

·    On or after the fourth anniversary of issuance, the prepayment amount shall
be at par plus accrued interest.

 

Notwithstanding the foregoing, the Issuer shall be permitted to redeem up to
$500 million of the Exit Senior Unsecured Notes at 103% of par plus accrued
interest.

Representations and Warranties: Customary for exit financings of this type to be
included in a customary securities purchase agreement to be executed among the
Issuer, the Guarantors, the Exit Backstop Parties and any other purchasers of
Exit Senior Unsecured Notes at the time of initial issuance. Affirmative and
Negative Covenants: Affirmative and negative covenants shall be substantially
the same as those set forth in the form of New Tranche A Senior Unsecured Notes
Indenture filed with the Bankruptcy Court on September 4, 2019, with appropriate
modifications to reflect the modifications to the Restructuring Support
Agreement contemplated by this Third Amendment, to remove the 125% of
Consolidated Cash Flow prong in clause (1) of Section 1008 and to add a covenant
requiring the Issuer to use commercially reasonable efforts to obtain and
maintain a rating for the Exit Senior Unsecured Notes from both S&P and Moody’s.
Financial Covenants: None. Amendments:

100% approval for pricing changes, maturity extensions, voting rights and other
customary “sacred rights” for exit financings of this type.

 

Greater than 50.0% approval for other amendments and waivers.

 

 

 

 



 

Expenses: All reasonable and documented out-of-pocket expenses (including,
without limitation, reasonable fees, disbursements and other charges of one
outside counsel for the trustee, one outside counsel for the Exit Backstop
Parties taken as a whole and one local counsel as reasonably required in each
applicable jurisdiction) of the trustee and Exit Backstop Parties in connection
with the negotiation and issuance of the Exit Senior Unsecured Notes and the
transactions contemplated thereby shall be paid by the Issuer from time to time.
Governing Law: New York.  

 

 

 



 

Exhibit B to the Backstop Commitment Agreement

 

Steering Committee Members

 

 

 



 

Schedule 1 to the Backstop Commitment Agreement

 

Commitment Schedule

 

[See Attached]

 

 

 



 

Schedule 2 to the Backstop Commitment Agreement

 

Additional Commitment Schedule

 

[See Attached]

 

 

 



 



Schedule 3 to the Backstop Commitment Agreement

 

Initial Commitment Schedule

 

[See Attached]

 

 





 

 